—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered October 19, 1992, convicting defendant upon her plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree and endangering the welfare of a child.
In reviewing the record and brief submitted by defense counsel, this Court agrees that there are no nonfrivolous issues that may be raised on appeal. Consequently, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.